Citation Nr: 1207409	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a stress fracture of the right inferior pubic ramus.

2.  Entitlement to service connection for residuals of a fracture of the sacrum.

3.  Entitlement to service connection for thoracolumbar scoliosis.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a stress fracture of the right tibia and knee.

5.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a stress fracture of the right midfoot and calcaneal.

6.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a stress fracture of the left inferior pubic ramus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2002.  

This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At her September 2011 videoconference hearing, the Veteran appears to be claiming that her service-connected disabilities are worse than indicated at her most recent VA evaluation in September 2008.  The Board also notes that this most recent VA evaluation is over three years old.  Consequently, there is a need to determine the current severity of the Veteran's service-connected disabilities.

With respect to the service connection issues on appeal, although there is evidence of multiple stress fractures in service, VA evaluation in January 2004 did not find any abnormality.  However, the Veteran continues to complain of current residuals from her stress fractures; and there is a November 2011 statement from her uncle, who is a physical therapist, that she has chronic disability involving the pubic ramus and that she did not have scoliosis prior to service.  There is also some medical evidence on file from C. Ware, M.D., her private physician, that she is continuing to have problems with her back.  Consequently, the Board concludes that a current nexus opinion is needed on the service connection issues currently before the Board.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for residuals of a stress fracture of the pubic ramus, for residuals of a fracture of the sacrum, for thoracolumbar scoliosis, or for any of her service-connected disabilities since June 2009, which is the date of the most recent medical evidence on file other than the November 2011 statement from her uncle.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide her an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will schedule the Veteran for an orthopedic examination to determine the etiology of any current residuals of a stress fracture of the right inferior pubic ramus, residuals of a fracture of the sacrum, and/or thoracolumbar scoliosis.  The examiner will also determine the current severity of her service-connected residuals of a stress fracture of the right tibia and knee, residuals of a stress fracture of the right midfoot and calcaneal, and residuals of a stress fracture of left inferior pubic ramus.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran has any current residuals of a stress fracture of the right inferior pubic ramus, residuals of a fracture of the sacrum, and/or thoracolumbar scoliosis that was incurred in or aggravated beyond normal progression by service or that is causally related to a service-connected disability.  The examiner will also provide an opinion on the current symptomatology and severity of the Veteran's service-connected residuals of a stress fracture of the right tibia and knee, residuals of a stress fracture of the right midfoot and calcaneal, and residuals of a stress fracture of left inferior pubic ramus in accordance with the applicable rating criteria.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.
3.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  The AMC/RO must notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for service connection for a stress fracture of the right inferior pubic ramus, for residuals of a fracture of the sacrum, and for thoracolumbar scoliosis.  The AMC/RO will also readjudicate the Veteran's claims for increased ratings for service-connected residuals of a stress fracture of the right tibia and knee, residuals of a stress fracture of the right midfoot and calcaneal, and residuals of a stress fracture of left inferior pubic ramus.  If any of the benefits sought on appeal remains denied, the Veteran and her representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




